UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015 – May 31, 2016 Item 1: Reports to Shareholders Semiannual Report | May 31, 2016 Vanguard Convertible Securities Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangement. 29 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2016 Total Returns Vanguard Convertible Securities Fund -1.31% Convertibles Composite Index -0.73 Convertible Securities Funds Average -1.21 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance November 30, 2015, Through May 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $12.67 $12.21 $0.152 $0.139 1 Chairman’s Letter Dear Shareholder, Vanguard Convertible Securities Fund returned –1.31% for the six months ended May 31, 2016. The fund trailed its benchmark, the Convertibles Composite Index, and finished slightly behind the average return of its peer group. Convertible securities are corporate bonds and preferred stocks that can be exchanged for common stocks at a fixed price. Because stocks and bonds often move in opposite directions, convertibles can benefit from either gains in the underlying common stock or from the relative price stability and income provided by bonds and preferred stock dividends. Of course, convertibles have risks, including a tendency to have lower credit quality than investment-grade bonds. The sharp decline in global stock markets earlier in the period contributed most to the fund’s negative return. The fund’s limited exposure to higher-risk convertibles weighed on its performance relative to its benchmark. On a separate note, later this year, the Convertible Securities Fund will mark the 20th anniversary of its relationship with its advisor, Oaktree Capital Management. I’d like to express my appreciation to Oaktree’s highly experienced team of portfolio managers and analysts for managing the fund during some of the most challenging market conditions of our time. Their deep knowledge of the complex convertibles 2 market and their disciplined approach has helped them serve our shareholders with distinction. The Convertible Securities Fund celebrated another milestone—its 30th anniversary—just after the close of this fiscal period. Much has changed in the financial markets in the past three decades, but the value the fund offers as a complement to a well-diversified portfolio still holds true. In a tale of two halves, stocks fell and then rose U.S. stocks advanced about 1% for the six months. Equities retreated over the period’s first half before rebounding, as a sharp recovery in oil prices seemed to alleviate fears of a global economic slowdown. The period began with the Federal Reserve’s long-anticipated but small increase in short-term interest rates. Through the succeeding months, mixed signals from Fed officials—as well as from economic data—created uncertainty about when the next increase might occur. International stocks fared worse than their U.S. counterparts, returning about –1%. Emerging-market stocks rose a bit, while stocks from the developed markets of Europe and the Pacific region declined. European stocks lagged amid investor Market Barometer Total Returns Periods Ended May 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.64% 0.78% 11.44% Russell 2000 Index (Small-caps) -2.86 -5.97 7.86 Russell 3000 Index (Broad U.S. market) 1.29 0.22 11.15 FTSE All-World ex US Index (International) -1.14 -10.87 0.52 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.12% 2.99% 3.33% Barclays Municipal Bond Index (Broad tax-exempt market) 3.42 5.87 5.07 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.12 0.05 CPI Consumer Price Index 1.22% 1.02% 1.23% 3 anxiety in the lead-up to the United Kingdom’s June vote on whether to remain in the European Union. Bonds enjoyed a strong ride after some early weakness The broad U.S. taxable bond market returned 3.12%. After dipping in December, bonds climbed. The yield of the 10-year U.S. Treasury note closed at 1.85% at the end of May, down from 2.22% six months earlier. (Bond prices and yields move in opposite directions.) Money market funds and savings accounts produced limited returns as the Fed’s target rate of 0.25%–0.5% remained historically low, despite the quarter-percentage-point rise in December. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 9.17%. In a reversal from the trend of recent years, foreign currencies strengthened against the dollar, boosting international bonds. Even without this currency benefit, international bond returns were solidly positive. Global stock market weakness weighed on the fund’s result Vanguard Convertible Securities Fund offers investors exposure to a niche asset class that includes attractive features of both stocks and bonds. Because of its hybrid characteristics, the fund typically produces a return somewhere in between those of the broad U.S. stock and bond markets. But turbulence Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.38% 1.30% The fund expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2016, the fund’s annualized expense ratio was 0.35%. This decrease from the estimated expense ratio reflects a performance-based investment advisory fee adjustment. When the performance is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Convertible Securities Funds. 4 earlier in the period, particularly in stocks and bonds perceived to be especially risky, hurt the fund’s result, which lagged both the U.S. stock and bond markets. The fund registered a sharply negative return for the first half of the period as the value of its underlying stocks tumbled. Risk-averse investors gravitated toward assets considered more secure, such as large-capitalization stocks and investment-grade bonds. This hurt U.S. convertibles, which are mostly issued by small or midsized companies that have low-rated or unrated credit and thus find it difficult to secure traditional sources of financing. As stock markets recovered in the second half of the period, convertibles rebounded—but not enough to overcome earlier setbacks. Improvements in the global economy and the European Central Bank’s decision to expand its stimulus program contributed to investors’ confidence in the markets. Global issuance of convertible securities also picked up, but remained weaker than it had been for the same period a year earlier. New issuance totaled about $31 billion for the six months, with most of the supply coming from Europe. The United States represented about $10 billion in new issuance. European investors searching for yield in a low- or even negative-yield environment found high-quality, short-dated convertibles appealing. Unlike their U.S. counterparts, international convertibles tend to be higher quality and issued by larger companies. The Convertible Securities Fund offers global exposure (on a U.S. dollar-hedged basis) to the convertibles market. Although the fund invests primarily in U.S. convertibles, about a third of its assets are in international securities. As we’ve noted previously, increasing exposure to international convertibles has enhanced diversification and expanded investment opportunities for the advisor. For more information on the fund’s positioning and performance during the period, please see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 5 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/ research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 13, 2016 6 Advisor’s Report The investment strategy of the Vanguard Convertible Securities Fund is to create a highly diversified global portfolio of convertible securities. The fund emphasizes investments in convertible bonds with relatively near-term maturities or put dates. We focus on “balanced” convertibles, where the securities have a reasonable yield and stable credit quality, good call protection, and low-to-moderate conversion premiums. We believe these securities have a favorable balance of upside potential and downside risk. The fund underweights convertible preferred shares, which are riskier but may offer higher returns; we do, however, consider them part of our investable universe and make some use of them. Importantly, the fund does not invest in common stocks or non-convertible debt. We do not attempt market timing and Major Portfolio Changes Six Months Ended May 31, 2016 Additions Comments Nexity Balanced new issue on attractive company. (0.125% convertible note due 01/01/23) Rovi Balanced convertible with strong equity catalysts. (0.50% convertible note due 03/01/20) SanDisk Balanced convertible with limited downside and attractive (0.50% convertible note due 10/15/20) upside participation. Starwood Property Trust Balanced convertibles with limited downside and attractive (4.55% convertible note due 03/01/18) upside participation. (4.00% convertible note due 01/15/19) Steinhoff Finance Holdings Acted on temporary weakness to add this balanced convertible. (1.25% convertible note due 08/11/22) Yahoo Balanced convertible with limited downside and attractive (0.00% convertible note due 12/01/18) upside participation. Reductions Comments Jarden Sold on substantial appreciation after acquisition by (1.125% convertible note due 03/15/34) Newell Rubbermaid was announced. LinkedIn Sold as bond lacked a balanced profile. (0.50% convertible note due 11/01/19) Marine Harvest Took profits on the 2019 convertible bond and switched (0.875% convertible note due 05/06/19) into the more balanced 2020 convertible bond. SanDisk Sold after acquisition by Western Digital received (0.50% convertible note due 10/15/20) shareholder approval. Technip Reduced position after substantial appreciation and bonds (0.875% convertible note due 01/25/21) developed significant downside risk. Yahoo Sold appreciated position after potential divestiture discussions. (0.00% convertible note due 12/01/18) 7 therefore are fully invested, holding only a small amount of cash for potential investments. We believe that a portfolio of attractive, carefully selected convertible securities can produce equity-type returns with lower volatility and lower structural risk over long periods. Despite the market snapback that began in mid-February, the fund posted a negative return for the half year. Equities declined and credit spreads widened during the first three months of the period before reversing course. Convertible securities participated in the strength of underlying equities during market rallies, while also providing downside protection during periods of volatility. For the six months ended May 31, 2016, the fund returned –1.31%, lagging the –0.73% return of its blended benchmark. The investment environment The equity and credit rally resulted from a combination of factors, including the European Central Bank’s early February decision to increase the size and scope of its quantitative easing program, the Federal Reserve’s dovish comments about how many interest rate increases it expected to make in 2016, rising energy and commodity prices, and capital flows into the high-yield bond market. Given the weak performance of global equities and the high correlation between convertible and equity market returns, it’s not surprising that convertibles generated a modest negative return for the six months. The fund remains highly sensitive to underlying equity performance as a result of convertible bonds’ historically low coupons in the current interest rate environment. The portfolio remains structurally conservative, with short- to intermediate-term bonds, defined as bonds with maturities or puts within seven years, accounting for 94% of investments. Convertible preferred shares represent 7.9% of the portfolio, which is significantly underweight versus the benchmark index. We are comfortable with our current portfolio construction, with its balance between the equity participation and the downside protection provided by the fixed income component. The new issuance market maintained the lackluster pace we saw in the second half of 2015. New issuance totaled $30.9 billion for the period, with most of the supply coming from Europe ($14.2 billion). The United States provided $10.4 billion in new issuance, while Asia and Japan together provided just over $6.0 billion. While we are disappointed that new issuance lagged the same period a year earlier, we are optimistic that levels will pick up in the latter half of 2016, given the new issuance we saw in March and May. Successes The portfolio returns for the period were broad based. The top individual contributors to the fund’s performance on an absolute basis were convertibles from WebMD, Alere, WPX Energy, and Cemex. On an industry basis, our security selection in the pharmaceuticals sector generated strong returns for the fund relative to the benchmark. 8 Our shortfalls Though we trailed the benchmark for the six months, we were pleased to generally keep pace with it during a period when our portfolio had several winners and an absence of meaningful detractors. For the most part, our performance detractors were the result of declining underlying equities, rather than any credit deterioration. Our chief detractors were LinkedIn and Scorpio Tankers. LinkedIn, a leading professional networking website, reported slower-than-expected growth. Although the equity price fell precipitously, the convertible bond responded as we had expected, experiencing a limited share of the equity’s decline. The stock price of Scorpio, an operator of vessels used to transport refinery products, fell because of a weak energy price environment. However, daily rates for its ships continue to be strong and the convertible remains “balanced.” The fund’s positioning We remain fully invested in a highly diversified, well-balanced portfolio of convertible securities. At the end of the period, the fund’s investments were 67% in the United States and 33% outside the United States. The fund had an attractive current yield of 2.1% and average credit quality of Ba3/BB–. The vast majority of the issuers held in the fund are fundamentally strong performers and, well-positioned from a credit perspective. Our current outlook is constructive. Convertible valuations and demand from market participants have remained stable. We believe that the fund should provide a favorable asymmetrical exposure to equities, as it will participate in more of the stock market’s advance, if that occurs, than its loss in the event equities decline. We will continue our focus on credit quality and intermediate-term bonds, which should dampen volatility in equities. Stu Spangler, CFA, Managing Director Jean-Paul Nedelec, Managing Director Abe Ofer, Managing Director Jean-Pierre Latrille, Senior Vice President Petar Raketic, Senior Vice President Oaktree Capital Management, L.P. June 17, 2016 9 Convertible Securities Fund Fund Profile As of May 31, 2016 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 168 30-Day SEC Yield 2.07% Conversion Premium 39.0% Average Weighted Maturity 4.2 years Average Coupon 2.2% Average Duration 5.4 years Foreign Holdings 32.7% Turnover Rate (Annualized) 97% Expense Ratio 1 0.38% Short-Term Reserves 1.8% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 1.0% 1 - 5 Years 68.6 5 - 10 Years 29.8 10 - 20 Years 0.3 20 - 30 Years 0.3 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.0% AA 0.0 A 1.8 BBB 5.1 BB 10.5 B 9.1 Below B 0.7 Not Rated 72.8 Credit-quality ratings are obtained from S&P. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures DJ Convertibles U.S. Total Composite Market Index FA Index R-Squared 0.91 0.73 Beta 0.91 0.54 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Citrix Systems Inc. Software 2.7% Priceline Group Inc. Internet & Catalog Retail 1.9 Dycom Industries Inc. Construction & Engineering 1.8 Herbalife Ltd. Personal Products 1.8 Cemex SAB de CV Construction Materials 1.7 Nuance Communications Inc. Software 1.7 Ctrip.com International Internet & Catalog Ltd. Retail 1.7 Jazz Investments I Ltd. Pharmaceuticals 1.6 Microchip Technology Semiconductors & Inc. Semiconductor Equipment 1.6 NXP Semiconductors NV Semiconductors & Semiconductor Equipment 1.6 Top Ten 18.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2016, the annualized expense ratio was 0.35%. 10 Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 10.0% Consumer Staples 4.5 Energy 6.6 Financials 14.0 Health Care 17.4 Industrials 10.7 Information Technology 28.2 Materials 6.4 Telecommunication Services 0.9 Utilities 1.3 11 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2005, Through May 31, 2016 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended May 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 -8.05% 3.64% 3.48% 2.04% 5.52% See Financial Highlights for dividend and capital gains information. 12 Convertible Securities Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Convertible Bonds (89.4%) Consumer Discretionary (9.8%) Cineplex Inc. Cvt. 4.500% 12/31/18 CAD 5,713 4,618 1 Ctrip.com International Ltd. Cvt. 1.000% 7/1/20 USD 20,630 22,706 1 Ctrip.com International Ltd. Cvt. 1.990% 7/1/25 USD 2,915 3,323 FF Group Finance Luxembourg Cvt. 1.750% 7/3/19 EUR 500 462 Iida Group Holdings Co. Ltd. Cvt. 0.000% 6/18/20 JPY 500,000 5,046 K’s Holdings Corp. Cvt. 0.000% 12/20/19 JPY 400,000 4,086 Liberty Media Corp. Cvt. 1.375% 10/15/23 USD 22,314 22,161 Live Nation Entertainment Inc. Cvt. 2.500% 5/15/19 USD 1,410 1,429 LVMH Moet Hennessy Louis Vuitton SE Cvt. 0.000% 2/16/21 USD 4,384 4,509 NH Hoteles SA Cvt. 4.000% 11/8/18 EUR 6,100 7,839 NHK Spring Co. Ltd. Cvt. 0.000% 9/20/19 USD 4,050 4,086 Priceline Group Inc. Cvt. 0.350% 6/15/20 USD 19,520 23,070 Priceline Group Inc. Cvt. 0.900% 9/15/21 USD 6,165 6,300 ResortTrust Inc. Cvt. 0.000% 12/1/21 JPY 560,000 5,297 Shutterfly Inc. Cvt. 0.250% 5/15/18 USD 7,410 7,484 Sony Corp. Cvt. 0.000% 9/30/22 JPY 466,000 4,435 Steinhoff Finance Holdings GmbH Cvt. 1.250% 8/11/22 EUR 7,500 8,495 Sumitomo Forestry Co. Ltd. Cvt. 0.000% 8/24/18 JPY 430,000 4,050 Suzuki Motor Corp. Cvt. 0.000% 3/31/23 JPY 500,000 4,752 Takashimaya Co. Ltd. Cvt. 0.000% 12/11/20 JPY 500,000 4,560 Consumer Staples (3.6%) Herbalife Ltd. Cvt. 2.000% 8/15/19 USD 27,852 27,155 Marine Harvest ASA Cvt. 0.125% 11/5/20 EUR 8,000 10,047 Sonae Investments BV Cvt. 1.625% 6/11/19 EUR 3,900 4,120 Vector Group Ltd. Cvt. 1.750% 4/15/20 USD 12,065 13,038 Energy (3.7%) BW Group Ltd. Cvt. 1.750% 9/10/19 USD 6,400 5,424 Cheniere Energy Inc. Cvt. 4.250% 3/15/45 USD 7,380 4,174 1 Scorpio Tankers Inc. Cvt. 2.375% 7/1/19 USD 10,445 8,735 SEACOR Holdings Inc. Cvt. 2.500% 12/15/27 USD 6,220 6,072 SEACOR Holdings Inc. Cvt. 3.000% 11/15/28 USD 7,140 5,864 Technip SA Cvt. 0.875% 1/25/21 EUR 2,600 3,451 TOTAL SA Cvt. 0.500% 12/2/22 USD 8,000 8,004 1 Whiting Petroleum Corp. Cvt. 1.250% 4/1/20 USD 18,700 14,212 13 Convertible Securities Fund Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Financials (12.0%) AmTrust Financial Services Inc. Cvt. 2.750% 12/15/44 USD 12,700 9,906 Apollo Commercial Real Estate Finance Inc. Cvt. 5.500% 3/15/19 USD 2,907 2,967 Aroundtown Property Holdings plc Cvt. 1.500% 1/18/21 EUR 3,100 3,709 Aroundtown Property Holdings plc Cvt. 3.000% 5/5/20 EUR 7,800 11,885 AYC Finance Ltd. Cvt. 0.500% 5/2/19 USD 2,886 3,030 Azimut Holding SPA Cvt. 2.125% 11/25/20 EUR 10,300 12,784 Beni Stabili SpA SIIQ Cvt. 0.875% 1/31/21 EUR 7,300 8,106 Blackstone Mortgage Trust Inc. Cvt. 5.250% 12/1/18 USD 5,805 6,200 British Land White 2015 Ltd. 0.000% 6/9/20 GBP 3,400 4,737 CapitaLand Ltd. Cvt. 2.800% 6/8/25 SGD 14,750 10,250 China Overseas Finance Investment Cayman V Ltd. Cvt. 0.000% 1/5/23 USD 3,800 3,802 Colony Financial Inc. Cvt. 5.000% 4/15/23 USD 7,359 7,032 Colony Starwood Homes Cvt. 3.000% 7/1/19 USD 1,320 1,369 1 Element Financial Corp. Cvt. 4.250% 6/30/20 CAD 8,650 6,778 1 Element Financial Corp. Cvt. 5.125% 6/30/19 CAD 15,464 13,208 1 Empire State Realty OP LP Cvt. 2.625% 8/15/19 USD 6,055 6,638 Encore Capital Group Inc. Cvt. 3.000% 7/1/20 USD 8,660 7,237 1 Extra Space Storage LP Cvt. 3.125% 10/1/35 USD 9,273 10,664 Grand City Properties SA Cvt. 0.250% 3/2/22 EUR 3,200 3,724 Nexity SA Cvt. 0.125% 1/1/23 EUR 6,960 7,901 Portfolio Recovery Associates Inc. Cvt. 3.000% 8/1/20 USD 8,398 6,661 Remgro Jersey GBP Ltd. Cvt. 2.625% 3/22/21 GBP 2,300 3,346 Spirit Realty Capital Inc. Cvt. 2.875% 5/15/19 USD 5,865 6,111 Spirit Realty Capital Inc. Cvt. 3.750% 5/15/21 USD 5,260 5,674 St. Modwen Properties Securities Jersey Ltd. Cvt. 2.875% 3/6/19 GBP 4,800 6,851 Starwood Property Trust Inc. Cvt. 4.550% 3/1/18 USD 5,116 5,321 Unite Jersey Issuer Ltd. Cvt. 2.500% 10/10/18 GBP 3,300 6,542 Health Care (14.5%) Allscripts Healthcare Solutions Inc. Cvt. 1.250% 7/1/20 USD 9,795 10,125 BioMarin Pharmaceutical Inc. Cvt. 0.750% 10/15/18 USD 13,615 16,321 Brookdale Senior Living Inc. Cvt. 2.750% 6/15/18 USD 12,630 12,472 Depomed Inc. Cvt. 2.500% 9/1/21 USD 8,844 10,983 HealthSouth Corp. Cvt. 2.000% 12/1/43 USD 13,216 15,669 Healthways Inc. Cvt. 1.500% 7/1/18 USD 6,620 6,314 Hologic Inc. Cvt. 0.000% 12/15/43 USD 8,785 10,784 Horizon Pharma Investment Ltd. Cvt. 2.500% 3/15/22 USD 10,849 9,913 Insulet Corp. Cvt. 2.000% 6/15/19 USD 10,814 10,239 1 Ironwood Pharmaceuticals Inc. Cvt. 2.250% 6/15/22 USD 13,209 13,201 Jazz Investments I Ltd. Cvt. 1.875% 8/15/21 USD 22,289 24,922 Medicines Co. Cvt. 2.500% 1/15/22 USD 7,008 8,909 Medidata Solutions Inc. Cvt. 1.000% 8/1/18 USD 11,620 12,528 1 NuVasive Inc. Cvt. 2.250% 3/15/21 USD 17,815 20,142 Qiagen NV Cvt. 0.375% 3/19/19 USD 3,400 3,521 Qiagen NV Cvt. 0.875% 3/19/21 USD 4,800 5,035 Spectranetics Corp. Cvt. 2.625% 6/1/34 USD 8,139 7,122 Terumo Corp. Cvt. 0.000% 12/6/21 JPY 500,000 5,983 1 Wright Medical Group NV Cvt. 2.250% 11/15/21 USD 15,055 16,626 14 Convertible Securities Fund Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Industrials (10.4%) 51job Inc. Cvt. 3.250% 4/15/19 USD 6,240 6,416 Aecon Group Inc. Cvt. 5.500% 12/31/18 CAD 1,852 1,511 Atlas Air Worldwide Holdings Inc. Cvt. 2.250% 6/1/22 USD 3,901 3,823 Brenntag Finance BV Cvt. 1.875% 12/2/22 USD 9,250 9,773 Carillion Finance Jersey Ltd. Cvt. 2.500% 12/19/19 GBP 5,200 7,248 CRRC Corp. Ltd. Cvt. 0.000% 2/5/21 USD 5,250 5,519 DP World Ltd. Cvt. 1.750% 6/19/24 USD 7,400 7,317 1 Dycom Industries Inc. Cvt. 0.750% 9/15/21 USD 24,705 27,716 Echo Global Logistics Inc. Cvt. 2.500% 5/1/20 USD 8,140 7,713 GVM Debentures Lux 1 SA Cvt. 5.750% 2/14/18 EUR 6,200 5,734 Huron Consulting Group Inc. Cvt. 1.250% 10/1/19 USD 13,435 13,158 International Consolidated Airlines Group SA Cvt. 0.625% 11/17/22 EUR 4,900 5,182 Johnson Electric Holdings Ltd. Cvt. 1.000% 4/2/21 USD 4,500 4,601 Keihan Electric Railway Co. Ltd. Cvt. 0.000% 3/30/21 JPY 390,000 3,619 KEYW Holding Corp. Cvt. 2.500% 7/15/19 USD 8,750 7,749 Larsen & Toubro Ltd. Cvt. 0.675% 10/22/19 USD 6,325 6,048 LIXIL Group Corp. Cvt. 0.000% 3/4/22 JPY 470,000 4,087 MISUMI Group Inc. Cvt. 0.000% 10/22/18 USD 1,400 1,832 Nagoya Railroad Co. Ltd. Cvt. 0.000% 12/11/24 JPY 750,000 7,742 Prysmian SPA Cvt. 1.250% 3/8/18 EUR 3,300 4,167 Sacyr SA Cvt. 4.000% 5/8/19 EUR 4,400 3,630 Safran SA Cvt. 0.000% 12/31/20 EUR 3,430 4,021 Shimizu Corp. Cvt. 0.000% 10/16/20 JPY 360,000 3,503 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 5,250 5,779 Information Technology (27.6%) Abigrove Ltd. Cvt. 0.500% 4/29/21 USD 4,000 3,946 Advanced Semiconductor Engineering Inc. Cvt. 0.000% 3/27/18 USD 6,600 6,229 1 BroadSoft Inc. Cvt. 1.000% 9/1/22 USD 10,255 13,094 CalAmp Corp. Cvt. 1.625% 5/15/20 USD 1,995 1,995 Canadian Solar Inc. Cvt. 4.250% 2/15/19 USD 5,420 4,749 Cardtronics Inc. Cvt. 1.000% 12/1/20 USD 17,497 17,803 1 Ciena Corp. Cvt. 3.750% 10/15/18 USD 7,540 8,624 Citrix Systems Inc. Cvt. 0.500% 4/15/19 USD 35,200 40,634 1 CSG Systems International Inc. Cvt. 4.250% 3/15/36 USD 8,885 9,390 1 DH Corp. Cvt. 5.000% 9/30/20 CAD 13,003 10,167 Econocom Group Cvt. 1.500% 1/15/19 EUR 6,518 8,396 Electronics For Imaging Inc. Cvt. 0.750% 9/1/19 USD 15,280 16,273 Euronet Worldwide Inc. Cvt. 1.500% 10/1/44 USD 11,034 13,682 1 Inphi Corp. Cvt. 1.125% 12/1/20 USD 10,867 11,546 1 Integrated Device Technology Inc. Cvt. 0.875% 11/15/22 USD 15,490 15,809 Intel Corp. Cvt. 2.950% 12/15/35 USD 3,100 3,953 InterDigital Inc. Cvt. 1.500% 3/1/20 USD 12,144 12,903 j2 Global Inc. Cvt. 3.250% 6/15/29 USD 19,066 22,069 1 Knowles Corp. Cvt. 3.250% 11/1/21 USD 8,905 9,289 Microchip Technology Inc. Cvt. 1.625% 2/15/25 USD 22,305 24,800 1 Nuance Communications Inc. Cvt. 1.000% 12/15/35 USD 13,035 11,658 Nuance Communications Inc. Cvt. 1.500% 11/1/35 USD 14,438 14,375 NXP Semiconductors NV Cvt. 1.000% 12/1/19 USD 20,031 23,649 1 ON Semiconductor Corp. Cvt. 1.000% 12/1/20 USD 3,340 3,048 1 Proofpoint Inc. Cvt. 0.750% 6/15/20 USD 7,375 7,559 Red Hat Inc. Cvt. 0.250% 10/1/19 USD 13,550 17,124 Rovi Corp. Cvt. 0.500% 3/1/20 USD 20,109 19,455 15 Convertible Securities Fund Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Semiconductor Manufacturing International Corp. Cvt. 0.000% 11/7/18 USD 4,000 4,200 SunPower Corp. Cvt. 0.875% 6/1/21 USD 945 703 1 SunPower Corp. Cvt. 4.000% 1/15/23 USD 10,545 9,570 Synchronoss Technologies Inc. Cvt. 0.750% 8/15/19 USD 9,755 9,755 TTM Technologies Inc. Cvt. 1.750% 12/15/20 USD 12,323 12,207 Web.com Group Inc. Cvt. 1.000% 8/15/18 USD 3,650 3,363 WebMD Health Corp. Cvt. 2.500% 1/31/18 USD 3,030 3,555 1 WebMD Health Corp. Cvt. 2.625% 6/15/23 USD 9,730 10,113 Workday Inc. Cvt. 0.750% 7/15/18 USD 3,635 4,105 Workday Inc. Cvt. 1.500% 7/15/20 USD 7,930 9,348 Materials (5.9%) APERAM Cvt. 0.625% 7/8/21 USD 7,400 8,566 Bekaert SA Cvt. 0.000% 6/9/21 EUR 3,200 3,587 Buzzi Unicem SPA Cvt. 1.375% 7/17/19 EUR 3,700 5,284 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 18,662 17,461 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 9,565 8,949 1 Chemtrade Logistics Income Fund Cvt. 5.250% 6/30/21 CAD 5,331 4,096 OCI Cvt. 3.875% 9/25/18 EUR 2,400 2,458 RTI International Metals Inc. Cvt. 1.625% 10/15/19 USD 13,740 14,693 Stillwater Mining Co. Cvt. 1.750% 10/15/32 USD 15,777 16,743 Teijin Ltd. Cvt. 0.000% 12/12/18 JPY 140,000 1,418 Teijin Ltd. Cvt. 0.000% 12/10/21 JPY 610,000 6,487 Telecommunication Services (0.6%) America Movil SAB de Cvt. 0.000% 5/28/20 EUR 7,600 8,511 Utilities (1.3%) Northland Power Inc. Cvt. 4.750% 6/30/20 CAD 6,225 5,186 Northland Power Inc. Cvt. 5.000% 6/30/19 CAD 2,661 2,232 1 Pattern Energy Group Inc. Cvt. 4.000% 7/15/20 USD 10,995 10,693 Superior Plus Corp. Cvt. 6.000% 6/30/19 CAD 2,558 1,982 Total Convertible Bonds (Cost $1,337,079) Shares Convertible Preferred Stocks (8.0%) Consumer Staples (0.8%) Bunge Ltd. Pfd. 4.875% 129,625 12,452 Energy (2.7%) Anadarko Petroleum Corp. Pfd. 7.500% 34,400 1,317 Hess Corp. Pfd. 8.000% 140,100 10,678 Kinder Morgan Inc. Pfd. 9.750% 91,500 4,172 McDermott International Inc. Pfd. 6.250% 283,700 4,928 Southwestern Energy Co. Pfd. 6.250% 361,400 11,666 WPX Energy Inc. Pfd. 6.250% 162,900 8,227 Financials (1.7%) American Tower Corp. Pfd. 5.500% 205,000 21,653 Crown Castle International Corp. Pfd. 4.500% 35,400 3,863 16 Convertible Securities Fund Market Value • Coupon Shares ($000) Health Care (2.4%) Allergan plc Pfd. 5.500% 27,162 23,003 Anthem Inc. Pfd. 5.250% 145,800 6,482 Teva Pharmaceutical Industries Ltd. Pfd. 7.000% 8,365 7,109 Telecommunication Services (0.4%) Frontier Communications Corp. Pfd. 11.125% 51,600 5,070 Total Convertible Preferred Stocks (Cost $119,631) 120,620 Temporary Cash Investment (1.8%) Money Market Fund (1.8%) 2 Vanguard Market Liquidity Fund (Cost $27,830) 0.523% 27,829,571 27,830 Total Investments (99.2%) (Cost $1,484,540) Amount ($000) Other Assets and Liabilities (0.8%) Other Assets Investment in Vanguard 127 Receivables for Investment Securities Sold 25,070 Receivables for Accrued Income 7,855 Receivables for Capital Shares Issued 393 Other Assets 6,233 Total Other Assets 39,678 Liabilities Payables for Investment Securities Purchased (17,951) Payables to Investment Advisor (486) Payables for Capital Shares Redeemed (1,193) Payables to Vanguard (3,489) Other Liabilities (4,255) Total Liabilities (27,374) Net Assets (100%) Applicable to 124,376,350 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 17 Convertible Securities Fund At May 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 1,573,398 Overdistributed Net Investment Income (1,616) Accumulated Net Realized Losses (80,617) Unrealized Appreciation (Depreciation) Investment Securities 21,528 Forward Currency Contracts 5,667 Foreign Currencies 12 Net Assets 1,518,372 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule A of the Securities Act of . Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31
